DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2021 has been entered. 

Examiner’s Remarks
The application was allowed in the notice of allowance mailed on 11/17/2020. The application was unintentionally abandoned on 02/22/2021. Applicant filed a request for continued examination (RCE) on 08/13/2021. 

After reviewing the allowed claims in the notice of allowance mailed on 11/17/2020, the examiner noticed a few antecedent basis issues. Mr. Best sent a proposed amendment to correct the issues and authorized the examiner to enter the proposed amendment.   
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Christian W. Best (Reg. 64,275) on 12/17/2021.  

Please replace all prior versions, and listing of claims in the application with the listing of claims below:

1.	(Currently Amended) A method comprising:
performing, at a remote management server configured for managing group communications between multiple communication devices, a process for providing real-time translation for group communications, including:
	registering a first including associating the first communication device with: 
a first language preference, 
a primary group communication setting identifying a first set of 
a secondary group communication setting identifying a second set of 
	receiving, from the first 
	ing an account log associated with the first based on the first device identifier; [[to]] 
determining a plurality of from the account log;
determining a preferred language associated with each of the 
grouping each of the plurality of into one or more groups based on corresponding preferred languages, each group associated with a separate language;
	for languages different from the first language preference, translating the translated speech input corresponding to the preferred languages for each of the one or more groups prior to sending the speech input 
	sendinginput communication device of the one or more groups.
	
2.	(Currently Amended) The method of claim 1, wherein the first preference based on a user-provided language setting.

3.	(Currently Amended) The method of claim 2, wherein: 
the first device identifier includes an IP address associated with the first 
the remote management server determines the first language preference based on the IP address.

4.	(Currently Amended) The method of claim 3, wherein the remote management server comprises a list of a plurality of IP addresses, and wherein each of the plurality of IP addresses is associated with a unique 

5.	(Currently Amended) The method of claim 1, further comprising:
	performing natural language processing on the 


6.	(Currently Amended) The method of claim 5, further comprising:
	receiving [[a]] separate speech inputs from each of the plurality of 
	performing natural language processing on the separate speech inputs from each of the plurality of 
	detecting, based on the natural language processing, a language corresponding to each of the separate speech inputs from each of the plurality of 


	parsing, by a voice messaging application, the 
	encoding the one or more audio messaging packets with an identification key for determining the one or more groups to distribute the speech input to.

8.	(Original) The method of claim 7, wherein the one or more audio messaging packets are Opus audio codec packets and wherein each Opus audio packet includes N audio data packet fragments.

9.	(Currently Amended) The method of claim 7, wherein the first preference, each comprise a push-to-talk audio transmission interface.

10.	(Currently Amended) The method of claim 7, wherein the sending of the translated speech input in a language corresponding to each of the one or more groups comprises sending the one or more audio messaging packets to a remote management platform for distribution to the one or more groups.

11.	(Currently Amended) A system comprising:
a remote management server configured for managing group communications between a plurality of group communication devices, including:
a memory for storing 
	a processor, functionally coupled to the memory, configured to execute the program code to perform a process for providing real-time translation for group communications, including:
register a first : 
a first language preference, 
a primary group communication setting identifying a first set of 
a secondary group communication setting identifying a second set of 
receive, from the first 
based on the first device identifier;
determine a preferred language associated with corresponding ones of the at least one 
identify one or more groups of preference;
for languages different from the first language preference, translate the translated speech input corresponding to the preferred languages for each of the one or more groups prior to sending the speech input 
input communication device of the one or more groups.

12.	(Currently Amended) The system of claim 11, wherein the first preference based on a user-provided language setting.

13.	(Currently Amended) The system of claim 12, wherein:
	the first device identifier includes an IP address associated with the first 
the remote management platform determines the first language preference based on the IP address.

14.	(Currently Amended) The system of claim 13, wherein the remote management server comprises a list of a plurality of IP addresses, and wherein each of the plurality of IP addresses is associated with a unique 

15.	(Currently Amended) The system of claim 14, wherein the processor is further configured to:
	receive [[a]] separate speech inputs from each of the at least one device;
	perform natural language processing on the separate speech inputs from each of the at least one device; and
	detect, based on the natural language processing, a language corresponding to each of the separate speech inputs from each of the at least one device.


	registering a first : 
a first language preference, 
a primary group communication setting identifying a first set of 
a secondary group communication setting identifying a second set of 
receiving, from the first 
	based on the first device identifier;
	determining, at the remote management server, a preferred language associated with corresponding ones of the at least one 
for languages different from the first language preference, translating the translated speech input corresponding to the preferred languages for each of the at least one 
	sending, from the remote management server to the at least one group communication device, the translated speech input in a language corresponding to the at least one 

17.	(Currently Amended) The memory device of claim 16, wherein the first preference based on a user-provided language setting.



	the first device identifier includes an IP address associated with the first 
 the method further comprises determining, at the remote management server, the first language preference based on the IP address.

19.	(Currently Amended) The memory device of claim 18, wherein the remote management server comprises a list of a plurality of a plurality of IP addresses, and wherein each of the plurality of IP addresses is associated with a unique 

20.	(Currently Amended) The memory device of claim 19, wherein the instructions are further executable by the processor for:
	receiving a second speech input from each of the at least one device;
	performing language processing on the second speech input from each of the at least one device; and
	detecting, based on the language processing, a language corresponding to each second device.

Allowable Subject Matter
Claims 1-20 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659